DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in reply to the Amendment filed on 12/22/2020.
Claims 1-17 are currently pending and have been examined.

Response to Amendment
Applicant`s amendment, filed 12/22/2020, has been entered. Claims 1, 2, 5, 6, 9, 10, 13, and 14 have been amended. Claim 17 has been newly added.  

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  

The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claim 1, the limitation “a computing device positioned in the physical shopping environment, the computing device having a display at a display terminal that activates during a shopping phase when a shopper is 
“Prior to the shopping phase, a product visibility analysis phase may take place where the visibility metric 16 is constructed to be later used during the shopping phase,” see [0020];
“in a product visibility analysis phase 218, the method includes determining the eye focus of shoppers 8 by observation of the shoppers 8 in the physical shopping environment 1 to produce eye focus data 18 for product exposure of one or more products 6 to one or more shoppers 8 in the physical shopping environment 1. At 204, also in product visibility analysis phase 218, the method further includes generating, from eye focus data 18, a visibility metric 16…the visibility metric 16 may include a percentage of shoppers 8 that were measured as having an estimated field of view on a product location or the product's attributes in the physical shopping environment 1; alternatively, the amount of time over which shoppers 8 were measured to focus on a product location or the product's attributes in the physical shopping environment 1 may comprise the visibility metric 16,” see [0036]; and 
“In a shopping phase 220, the method at 206 further includes activating a display terminal 22 in a physical shopping environment 1. The activation may be caused when a shopper 8 is detected in a specified vicinity of the display terminal 22,” see [0037].
The specification identifies the shopper as the same shoppers (i.e., “shoppers 8”) for both the product visibility analysis phase and the shopping phase. The shopper 8 of the shopping phase appears to be part of shoppers 8 of the product visibility analysis phase. The specification is silent regarding the plurality of shoppers involved in the product visibility analysis phase being a plurality of shoppers other than the shopper who is involved in the shopping phase. In other words, there is lack of written description support for the “shopper” involved in the shopping phase being different than the one or more “other shoppers” involved in the product visibility analysis phase as the specification appears to identify the shoppers involved in both of the phases as the same shoppers (i.e., “shoppers 8”). Therefore, the limitation fails to comply with the written description requirement.
Claims 2-8 inherit the deficiencies noted in claim 1 and are therefore rejected on the same basis.


“Prior to the shopping phase, a product visibility analysis phase may take place where the visibility metric 16 is constructed to be later used during the shopping phase,” see [0020];
“in a product visibility analysis phase 218, the method includes determining the eye focus of shoppers 8 by observation of the shoppers 8 in the physical shopping environment 1 to produce eye focus data 18 for product exposure of one or more products 6 to one or more shoppers 8 in the physical shopping environment 1. At 204, also in product visibility analysis phase 218, the method further includes generating, from eye focus data 18, a visibility metric 16…the visibility metric 16 may include a percentage of shoppers 8 that were measured as having an estimated field of view on a product location or the product's attributes in the physical shopping environment 1; alternatively, the amount of time over which shoppers 8 were measured to focus on a product location or the product's attributes in the physical shopping environment 1 may comprise the visibility metric 16,” see [0036]; and 
“In a shopping phase 220, the method at 206 further includes activating a display terminal 22 in a physical shopping environment 1. The activation may be caused when a shopper 8 is detected in a specified vicinity of the display terminal 22,” see [0037].
The specification identifies the shopper as the same shoppers (i.e., “shoppers 8”) for both the product visibility analysis phase and the shopping phase. The shopper 8 of the shopping phase appears to be part of shoppers 8 of the product visibility analysis phase. The specification is silent regarding the plurality of shoppers involved in the product visibility analysis phase being a plurality of shoppers other than the shopper who is involved in the shopping phase. In other words, there is lack of written description support for the “shopper” involved in the shopping phase being different than the one or more “other shoppers” involved in the product visibility analysis phase as the specification appears to identify the shoppers involved in both of the phases as the same shoppers (i.e., “shoppers 8”). Therefore, the limitation fails to comply with the written description requirement.


Regarding claim 17, the limitation “a computing device positioned in the physical shopping environment, the computing device having a display at a display terminal that activates during a shopping phase when a shopper is detected in a specified vicinity of the display, wherein the shopping phase follows a product visibility analysis phase in which one or more visibility metrics are determined for a plurality of other shoppers” is not supported by Applicant`s specification. The specification discusses: 
“Prior to the shopping phase, a product visibility analysis phase may take place where the visibility metric 16 is constructed to be later used during the shopping phase,” see [0020];
“in a product visibility analysis phase 218, the method includes determining the eye focus of shoppers 8 by observation of the shoppers 8 in the physical shopping environment 1 to produce eye focus data 18 for product exposure of one or more products 6 to one or more shoppers 8 in the physical shopping environment 1. At 204, also in product visibility analysis phase 218, the method further includes generating, from eye focus data 18, a visibility metric 16…the visibility metric 16 may include a percentage of shoppers 8 that were measured as having an estimated field of view on a product location or the product's attributes in the physical shopping environment 1; alternatively, the amount of time over which shoppers 8 were measured to focus on a product location or the product's attributes in the physical shopping environment 1 may comprise the visibility metric 16,” see [0036]; and 
“In a shopping phase 220, the method at 206 further includes activating a display terminal 22 in a physical shopping environment 1. The activation may be caused when a shopper 8 is detected in a specified vicinity of the display terminal 22,” see [0037].
The specification identifies the shopper as the same shoppers (i.e., “shoppers 8”) for both the product visibility analysis phase and the shopping phase. The shopper 8 of the shopping phase appears to be part of shoppers 8 of the product visibility analysis phase. The specification is silent regarding the plurality of shoppers involved in the product visibility analysis phase being a plurality of shoppers other than the shopper who is involved in the shopping phase. In other words, there is lack of written description support for the “shopper” involved in the shopping phase being different than the one or more “other shoppers” involved in the product visibility analysis phase as the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 9-16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 9 recites the limitation “the shoppers” (line 17) which renders the claim indefinite because it is unclear whether these shoppers are the same as the plurality of other shoppers, the same as the shopper, or different shoppers. For purposes of this examination, the limitation has been interpreted to read “the plurality of other shoppers.”
Claims 10-16 inherit the deficiencies noted in claim 9 and are therefore rejected on the same basis.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lashina et al., U.S. 20100007601 A1 (previously cited and hereafter referred to as “Lashina”).

Regarding claim 17, Lashina discloses a system for enhancing shopping in a physical shopping environment including multiple products, the system comprising: 
a computing device positioned in the physical shopping environment, the computing device having a display at a display terminal that activates during a shopping phase when a shopper is detected in a specified vicinity of the display, wherein the shopping phase follows a product visibility analysis phase in which one or more visibility metrics are determined for a plurality of other shoppers (Lashina: [0023], [0026], [0028], [0050-0052], [0057], [0059], [0061], [0069], Figs. 1 and 2 – “The shop window display 240 may be embedded in the transparent shop window 205, for example, or may be a separate display inside the shop window 205 or on it, either on the exterior or interior surface of the shop window 205…one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…To infer the focus of attention, the most looked at products by one or more viewers are identified…inferring or determining from the gaze the focus of user's attention and based on a predetermined map of various products within the field of view of the system user or viewer of the products, determine the products looked at, such as via a processor or controller 130” – “Once the gaze averages have been detected and analyzed, the interaction system 100 of FIG. 1, such as the shop window system 200 of FIG. 2, may deploy one or more strategies for showing relevant information on the shop window display 240…one strategy may be to enlarge the thumbnails 260 of the products identified as “most popular” and to make the thumbnails corresponding to “least popular” products relatively smaller…if more users are detected, via the cameras 210, 212, for example, near the right side of the shop window as compared to other parts, then products on the right side are determined to be of interest and processed as described, such as highlighting such product(s) or displaying related information…a bicycle shown in the shop window may contain a dynamo, a gear, a lock, a seat, etc. Using the described methods, 
the display when activated being configured to display a subset of products based on the one or more visibility metrics for a set of products in the physical shopping environment, the one or more visibility metrics indicating, for each of a plurality of corresponding locations in the physical shopping environment of each product of the set of products, a relative degree to which shopper eyes of the plurality of other shoppers focused on the set of products during the product visibility analysis phase prior to the shopping phase (Lashina: [0023], [0026], [0028], [0050-0052], [0057], [0059], [0061], [0069], Figs. 1 and 2 – “The shop window display 240 may be embedded in the transparent shop window 205, for example, or may be a separate display inside the shop window 205 or on it, either on the exterior or interior surface of the shop window 205…one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…To infer the focus of attention, the most looked at products by one or more viewers are identified…inferring or determining from the gaze the focus of user's attention and based on a predetermined map of various products within the field of view of the system user or viewer of the products, determine the products looked at, such as via a processor or controller 130” – “Once the gaze averages have been detected and analyzed, the interaction system 100 of FIG. 1, such as the shop window system 200 of FIG. 2, may deploy one or more strategies for showing relevant information on the shop window display 240…one strategy may be to enlarge the thumbnails 260 of the products identified as “most popular” and to make the thumbnails corresponding to “least popular” products relatively smaller…if more users are detected, via the cameras 210, 212, for example, near the right side of the shop window as compared to other parts, then products on the right side are determined to be of interest and processed as described, such as highlighting such product(s) or displaying related information…a bicycle shown in the shop window may contain a dynamo, a gear, a lock, a seat, etc. Using 
the one or more visibility metrics for a first product of the subset of products being a percentage of the plurality of other shoppers measured as having the estimated field of view on the first product and/or an amount of time the shopper eyes focused on the first product (Lashina: [0025], [0028], [0049-0050], Table 1 – “one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…The gaze detection system 100 detects an average number of gaze occurrences, such as the average gaze time, for every area associated with exhibited products…To infer the focus of attention, the most looked at products by one or more viewers are identified. The maximum average gaze time corresponds to the most popular product. Other classification methods may also be used, for example k-means clustering with k=2, in order to classify average gaze time for all products in two clusters, ‘most popular’ and ‘least popular’” – “the one or more visibility metrics…being…an amount of time the shopper eyes focused on the first product” is the average time shoppers spend gazing at the product); 
an input device configured to receive a shopper selection indicating a selected product of the subset of products displayed (Lashina: [0053], [0056] – “Pointing device may also be used to control displayed items, as is well known, such as using a pointer or finger on a touch screen or a screen having capacitive touch detectors, which may be provided on the shop window 205, for example, such as touch screens…Other input/output devices 160 shown in FIG. 1 may also be used such as a mouse, track ball, keyboard which may include soft keys displayed on a touch screen and the like…The user then can click on the item's thumbnail 260 displayed on the show window display 240…in order to open or access information about the selected/clicked item(s)”); and 
a processor configured to perform a predetermined action associated with the selected product in response to receiving the shopper selection (Lashina: [0023-0024], [0056] – “The processor 130 is further configured to perform desired acts, such as upon execution of instructions based on a program stored in the memory 120, for example, which also stores other data for system operation, such as an operating system and the like…The user then can click on the item's thumbnail 260 displayed on the show window display .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lashina, in view of Cypher et al., U.S. 9910927 B2 (previously cited and hereafter referred to as “Cypher”).

Regarding claim 1, Lashina discloses a system for enhancing shopping in a physical shopping environment including multiple products, the system comprising: 
a computing device positioned in the physical shopping environment, the computing device having a display at a display terminal that activates during a shopping phase when a shopper is detected in a specified vicinity of the display, wherein the shopping phase follows a product visibility analysis phase in which one or more visibility metrics are determined for a plurality of other shoppers (Lashina: [0023], [0026], [0028], [0050-0052], [0057], [0059], [0061], [0069], Figs. 1 and 2 – “The shop window display 240 may be embedded in the transparent shop window 205, for example, or may be a separate display inside the shop window 205 or on it, either on the exterior or interior surface of the shop window 205…one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…To infer the focus of attention, the most looked at products by one or more viewers are identified…inferring or determining from the gaze the focus of user's attention and based on a predetermined map of various products within the field of view of the system user or viewer of the products, determine the products looked at, such as via a processor or controller 130” – “Once the gaze averages have been detected and analyzed, the interaction system 100 of FIG. 1, such as the shop window 
the display when activated being configured to display a subset of products based on sales data for the physical shopping environment and further based on the one or more visibility metrics for a first set of products in the physical shopping environment and a second set of products related to the first set of products, the one or more visibility metrics indicating a relative degree to which shopper eyes of the plurality of other shoppers focused on the first set and the second set of products during the product visibility analysis phase prior to the shopping phase (Lashina: [0023], [0026], [0028], [0050-0052], [0057], [0059], [0061], [0069], Figs. 1 and 2 – “The shop window display 240 may be embedded in the transparent shop window 205, for example, or may be a separate display inside the shop window 205 or on it, either on the exterior or interior surface of the shop window 205…one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…To infer the focus of attention, the most looked at products by one or more viewers are identified…inferring or determining from the gaze the focus of user's attention and based on a predetermined map of various products within the field of view of the system user or viewer of the products, determine the products looked at, such as via a processor or controller 130” – “Once the gaze averages have been detected and 
the one or more visibility metrics for a first product of the subset of products being a percentage of the plurality of other shoppers measured as having the estimated field of view on the first product and/or an amount of time the shopper eyes focused on the first product (Lashina: [0025], [0028], [0049-0050], Table 1 – “one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…The gaze detection system 100 detects an average number of gaze occurrences, such as the average gaze time, for every area associated with exhibited products…To infer the focus of attention, the most looked at products by one or more viewers are identified. The maximum average gaze time corresponds to the most popular product. Other classification methods may also be used, for example k-means clustering with k=2, in order to classify average gaze time for all products in two clusters, ‘most popular’ and ‘least popular’” – “the one or more visibility metrics…being…an amount of time the shopper eyes focused on the first product” is the average time shoppers spend gazing at the product); 
an input device configured to receive a shopper selection indicating a selected product of the subset of products displayed (Lashina: [0053], [0056] – “Pointing device may also be used to control displayed items, as is well known, such as using a pointer or finger on a touch screen or a screen having capacitive touch detectors, which may be provided on the shop window 205, for example, such as touch screens…Other input/output devices 160 shown in FIG. 1 may also be used such as a mouse, track ball, keyboard which may include soft keys displayed on a touch screen and the like…The user then can click on 
a processor configured to perform a predetermined action associated with the selected product in response to receiving the shopper selection (Lashina: [0023-0024], [0056] – “The processor 130 is further configured to perform desired acts, such as upon execution of instructions based on a program stored in the memory 120, for example, which also stores other data for system operation, such as an operating system and the like…The user then can click on the item's thumbnail 260 displayed on the show window display 240, or any other display device, in order to open or access information about the selected/clicked item(s)”),
but does not explicitly teach that the sales data indicates products previously purchased in the physical shopping environment. However, Cypher teaches tracking time consumers spend interacting with items, determining interest metrics, and displaying recommendations via a display unit to a consumer (Cypher: Col. 16, Ln. 55-63 and Col. 21, Ln. 33-44), including the known technique of sales data indicating products previously purchased in the physical shopping environment (Cypher: Col. 21, Ln. 33-44; Claim 4 – “the recommendation module 820 generates an item recommendation for the individual based on the user data [includes transaction history of the user, see Col. 8, Ln. 31-57] and detailed product information of the garment…the interface module 810 causes the recommendation to be displayed to the user (e.g., on the display unit 800)…the generating of the recommendation for the second item is based on a combination of user preferences, a user transaction history, and editorially specified suggestions of a retailer”). This known technique is applicable to the consumer monitoring system of Lashina as they share characteristics and capabilities, namely they are directed to monitoring consumers and displaying content based on the monitoring.
It would have been recognized that applying the known technique of sales data indicating products previously purchased in the physical shopping environment, as taught by Cypher, to the teachings of Lashina would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, including that sales data indicates products previously purchased in the physical shopping environment, as taught by Cypher, into the consumer monitoring system of Lashina would have been recognized by those of ordinary skill in the art as resulting in an 

Regarding claim 2, Lashina/Cypher teaches the system of claim 1, further comprising: 
a digital recording device configured during the product visibility analysis phase to record eye focus data for product exposure of the first set and the second set of products to the plurality of other shoppers in the physical shopping environment (Lashina: [0023], [0028], [0046-0049] – “detecting gaze using a gaze detector such as at least one camera 110, inferring or determining from the gaze the focus of user's attention and based on a predetermined map of various products within the field of view of the system user or viewer of the products, determine the products looked at…one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers” – “a digital recording device” is a camera); and 
the processor being configured during the product visibility analysis phase to analyze the eye focus data and generate data indicating, for each product of the first set and the second set of products, the visibility metric for the product from a share of the plurality of other shoppers that were measured as focusing their gaze on the respective product and its attributes in the physical shopping environment (Lashina: [0025], [0028], [0049-0050], Table 1 – “one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers…The gaze detection system 100 detects an average number of gaze occurrences, such as the average gaze time, for every area associated with exhibited products…To infer the focus of attention, the most looked at products by one or more viewers are identified. The maximum average gaze time corresponds to the most popular product. Other classification methods may also be used, for example k-means clustering with k=2, in order to classify average gaze time for all products in two clusters, ‘most popular’ and ‘least popular’”).

Regarding claim 3, Lashina/Cypher teaches the system of claim 1, wherein the sales data for the physical shopping environment is based on transaction logs (Cypher: Col. 16, Ln. 55-63 and Col. 21, Ln. 33-44), including the known technique of sales data for a physical shopping environment being based on transaction logs (Cypher: Col. 21, Ln. 33-44; Claim 4 – “the recommendation module 820 generates an item recommendation for the 

Regarding claim 4, Lashina/Cypher teaches the system of claim 1, wherein the display is configured to display promotions before the shopper selection based on data selected from the group consisting of the one or more visibility metrics of the subset of products displayed and sales data for the physical shopping environment (Lashina: [0012], [0056], [0064] – “the system displays an ordered list 252 (FIG. 2) of all items looked at by each user 250 on the shop window display 200. The items are ordered based on their “popularity” according to the user's gaze record…The information displayed on the display device may include products related to the most-looked at product(s) or any other information such as advertisement, promotional material and products”).

Regarding claim 5, Lashina/Cypher teaches the system of claim 1, wherein the predetermined action includes display of recommended shopper-specific products to the shopper selecting a product of the subset of products displayed on the display terminal, wherein the recommended shopper-specific products are based on a 

Regarding claim 6, Lashina/Cypher teaches the system of claim 1, wherein the predetermined action includes a display of promotions to the shopper selecting a product of the subset of products displayed on the display terminal, wherein the promotions are based on a parameter selected from the group consisting of the shopper selection associated with at least one of the products displayed, the visibility metric of the products displayed, a purchase history of the shopper, and sales data for the physical shopping environment (Lashina: [0056], [0064] – “The user then can click on the item's thumbnail 260 displayed on the show window display 240, or any other display device, in order to open or access information about the selected/clicked item(s)…The information displayed on the display device may include products related to the most-looked at product(s) or any other information such as advertisement, promotional material and products”).

Regarding claim 7, Lashina/Cypher teaches the system of claim 1, wherein the processor (Lashina: Fig. 1) is further configured to analyze shopper selections to provide data for stocking of the physical shopping environment (Cypher: Col. 16, Ln. 40-54 and Col 17, Ln. 7-16 – “The feedback module 818 may receive feedback information directly from individuals via the touch display screen functionality of the interactive mirror display 112 or the client device 204 of the consumer…the feedback module 818 may work in conjunction with the interface module 810 to present selectable GUI elements to provide feedback related to an item. Such feedback may, for example, indicate that an item was too expensive, the item did not fit properly, or the item was not aesthetically 

Regarding claim 8, Lashina/Cypher teaches the system of claim 1, wherein the processor is further configured to analyze shopper selections to provide data for featuring products on the display in the physical shopping environment (Lashina: Fig. 1, [0056] – “The system may also be configured to display information related to the most “popular” item 260 associated with one or more users by default anywhere on the display device, such as in the center of the shop window display”).

Regarding claims 9-16, all the limitations in method claims 9-16 are closely parallel to the limitations of system claims 1-8 analyzed above and rejected on the same bases.  

Response to Arguments
Applicant's arguments filed 12/22/2020 have been fully considered.

35 U.S.C. § 103
Applicant asserts, “by reciting that the one or more visibility metrics are determined for a plurality of other shoppers in the product visibility phase, the current amendment to claim 1 clarifies that the shopper who uses the computing device in the shopping phase is different from the plurality of other shoppers for whom the one or more visibility metrics are determined during the product visibility analysis phase” (Remarks page 11). As discussed above, this limitation has been indicated as failing to comply with the written description requirement. The specification is silent regarding the shopper during the shopping phase being a different shopper than the shoppers during the product visibility analysis phase. In fact, as shown above, the specification broadly labels both of the 

Applicant argues, Lashina does not disclose a product visibility analysis phase occurring prior to a shopping phase (Remarks pages 11-12). The examiner disagrees. Lashina discloses steps of analyzing gazes and determining gaze averages (i.e., “a product visibility analysis phase”) occurring prior to deploying one or more strategies for showing relevant information on the shop window display 240 (i.e., “a shopping phase”).

Applicant argues, “Lashina only discloses gaze tracking for one user at a time, whereas claim 1 as currently amended recites that the one or more visibility metrics are determined for a plurality of other shoppers” (Remarks pages 11-12). The examiner disagrees. As stated in [0028] of Lashina, “the gaze(s) of one or multiple viewers is detected. For clarity, an example using a single viewer will be described, but one skilled in the art would understand that the gaze of multiple users may be tracked to determine the products of interest to the various viewers.” [0029-0039] further explain gaze tracking for multiple users at a time and the one or more visibility metrics being determined for a plurality of other shoppers.

Applicant`s arguments regarding the dependent claims being allowable as a result of their dependence on the independent claims (Remarks page 12) are not persuasive because the independent claims are not allowable, as shown above.  

Applicant argues, “neither Lashina nor Cypher, alone or in combination, discloses or suggests the feature ‘wherein the shopping phase follows a product visibility analysis phase in which one or more visibility metrics are determined for a plurality of other shoppers’” (Remarks page 13). The examiner disagrees. Lashina discloses steps of analyzing gazes and determining gaze averages (i.e., “a product visibility analysis phase”) occurring prior to deploying one or more strategies for showing relevant information on the shop window display 240 (i.e., “a shopping phase”).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ahuja et al., U.S. 20170213234 A1, discloses processing gaze behavior data arising from gazes directed towards a plurality of items.
Krahnstoever et al., U.S. 20130054377 A1, discloses determining gaze directions and body pose directions for the potential customers and determining interest levels of the potential customers in the advertising content based on the determined gaze directions and body pose directions.
Peterson et al., U.S. 20150169048 A1, discloses using eye tracking to present information on a device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTNEY N MILLER whose telephone number is (571)272-8555.  The examiner can normally be reached on 9AM-6PM Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTNEY N MILLER/Primary Examiner, Art Unit 3684